Citation Nr: 1422605	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  06-34 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating for psychophysiological gastrointestinal disturbance with duodenal ulcer, in excess of 10 percent prior to January 21, 2005 and in excess of 20 percent from January 21, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from July 1970 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Veteran spouse testified during a hearing before a retired Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2012, the Board issued a decision, in part, granting a 20 percent disability rating for the Veteran's service-connected psychophysiological gastrointestinal disturbance with duodenal ulcer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in an July 2013 Memorandum Decision, the Court set aside that portion of the Board's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

As noted in the Introduction, in June 2007, the Veteran testified at an in-person hearing before a Veterans Law Judge (VLJ) at the Cleveland RO.  He was informed in March 2014 that the VLJ that presided over his hearing was no longer employed by the Board and, so, he had a right to another hearing conducted by a VLJ who will ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The Veteran responded that he desired a hearing before a VLJ via videoconference at the local RO. 

Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

